19-2638
Charles Pierre v. Sandra Doorley, et al City of Rochester, et al

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
25th day of November, two thousand twenty.

Present:    AMALYA L. KEARSE,
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                        Circuit Judges.
_____________________________________________________

CHARLES PIERRE,

                                    Plaintiff-Appellant,

                           v.                                                     19-2638-cv


SANDRA DOORLEY, MONROE COUNTY DISTRICT
ATTORNEY’S OFFICE, MONROE COUNTY, CITY OF
ROCHESTER, ROCHESTER POLICE DEPARTMENT,
MICHAEL GREEN,

                                    Defendants-Appellees.

_____________________________________________________

Appearing for Appellant:                      Van Henri White, Rochester, NY.

Appearing for Appellees:                      Patrick Beath, of counsel (Timothy R. Curtin, Corporation
                                              Counsel, on the brief), Rochester, NY.
                                       Adam M. Clark, Deputy County Attorney, for John P.
                                       Bringewatt, Monroe County Attorney, Rochester, NY.

       Appeal from the United States District Court for the Western District of New York
(Siragusa, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff-Appellant Charles Pierre appeals from the July 23, 2019 final judgment of the
Western District of New York (Siragusa, J.), dismissing, pursuant to Federal Rule of Civil
Procedure 12(b)(6), Pierre’s claims brought under 42 U.S.C. Sections 1983, 1985, and 1986 and
state law. Pierre alleged violations of his constitutional rights based on post-conviction
withholding of exculpatory evidence and sought to argue that New York Criminal Procedure
Law (“CPL”) Section 440.10(1)(g) is constitutionally deficient because it provides inadequate
post-conviction discovery procedures. We assume the parties’ familiarity with the underlying
facts, procedural history, and specification of issues for review.

       On July 28, 2003, a New York trial court sentenced Pierre to life in prison without parole
for two murders and arson that occurred at 262 First Street, Rochester, New York on August 2,
2002. In 2005, a Rochester Police Department (“RPD”) officer responding to a domestic
violence incident encountered a witness, Kathleen Boyd, who stated that her husband, Darrell
Boyd (“Boyd”), committed the murders and arson at 262 First Street and that an innocent man
was imprisoned for those same crimes. When pressed, Kathleen Boyd refused to disclose more
information. A 2005 incident report so indicating was submitted to an RPD supervisor. In 2012,
another RPD officer discovered the 2005 report while investigating Boyd for other crimes.
During the course of that investigation, the RPD re-interviewed Kathleen Boyd, who then stated
that Boyd himself had confessed to her that he committed the 262 First Street murders, and
found another witness who also stated that Boyd confessed the same to him.

        Pierre was not told of the evidence implicating Boyd until November 2013, after which
Pierre filed a motion in state court to vacate his sentence pursuant to CPL Section 440.10. A
New York state judge granted the motion, affording Pierre a new trial at which he was acquitted.
Pierre then brought the instant suit alleging that members of the RPD and the Monroe County
District Attorney’s (“DA”) office violated his constitutional rights by failing to timely disclose
the exculpatory evidence.

         The district court granted defendants’ motion to dismiss Pierre’s claim in its entirety on a
variety of grounds, including that the individual RPD officers were entitled to qualified
immunity and that Pierre failed to adequately plead a due process violation. We review the
district court’s judgment de novo. See Hernandez v. United States, 939 F.3d 191, 198 (2d Cir.
2019).

       We affirm. The district court properly found that Pierre failed to plausibly allege that
CPL Section 440.10(1)(g) is constitutionally deficient and that any implicated state actors would
be protected by qualified immunity.



                                                  2
        The Supreme Court has held that post-conviction defendants do not have a constitutional
right to disclosure of exculpatory evidence in the way that pre-conviction defendants do pursuant
to Brady v. Maryland, 373 U.S. 83 (1963). Dist. Atty’s Off. for Third Jud. Dist. v. Osborne, 557
U.S. 52, 69 (2009). When evaluating the constitutionality of state-provided post-conviction
procedures, the Supreme Court directs courts to ask whether the procedure “offends some
principle of justice so rooted in the traditions and conscience of our people as to be ranked as
fundamental, or transgresses any recognized principle of fundamental fairness in operation.” Id.
at 69 (citation and internal quotation marks omitted). No such traditional “principle of justice”
supports Pierre’s attack on CPL Section 440.10(1)(g)’s constitutionality. Indeed, once Pierre
knew of the exculpatory evidence, he successfully used the mechanism to obtain a new trial and
acquittal. Therefore, we affirm the district court’s decision to dismiss the constitutional
challenge.

         We also agree with the district court that the individual defendants are entitled to
qualified immunity on Pierre’s claims. Although qualified immunity is an affirmative defense
that a defendant ordinarily has the burden of pleading and proving, see Gomez v. Toledo, 446
U.S. 635, 640 (1980); Estate of Chamberlain v. City of White Plains, 960 F.3d 100, 110 (2d Cir.
2020), in a case where the complaint does not allege a cognizable federal claim, the defendant is
entitled to have his qualified-immunity motion granted promptly as a matter of law, on the basis
of the complaint, see, e.g., Mitchell v. Forsyth, 472 U.S. 511, 526-30 (1985); Munafo v. Metro.
Transp. Auth., 285 F.3d 201, 211 (2d Cir. 2002); X-Men Sec., Inc. v. Pataki, 196 F.3d 56, 65-66
(2d Cir. 1999). Prior to 2009, there was no clear constitutional standard by which to evaluate
disclosure of exculpatory post-conviction evidence, and, in 2009, Osborne clarified that a Brady-
like framework for disclosure does not apply. Pierre’s alleged constitutional right—timely access
to post-conviction exculpatory evidence was and is not “clearly established.” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (explaining that qualified immunity “protects government
officials from liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have known”
(internal quotation marks omitted)). Therefore, dismissal was proper. See id. at 231-32
(explaining that qualified immunity is “an immunity from suit rather than a mere defense to
liability,” and that it is important to resolve “immunity questions at the earliest possible stage in
litigation” (internal quotation marks omitted)).

         At oral argument, Pierre’s counsel effectively acknowledged that his argument was not
based on any existing precedent, and instead made an impassioned plea for this Court to create
new law requiring police and prosecutors, as a matter of constitutional law, to develop and
promptly disclose to a convicted prisoner any evidence they encounter that might cast doubt on
the accuracy of the jury’s verdict. It is certainly desirable that police departments and prosecutors
remain alert, even after conviction, to evidence suggesting that the conviction may have been in
error, though whether the Constitution should be held to incorporate, as a matter of due process,
a rule requiring the immediate disclosure of any potentially exculpatory information to a
convicted defendant—let alone the precise contours of such a rule—presents a different question.
Moreover, under present law, police officers may not be sued for damages for failing to follow a
proposed constitutional rule that is not clearly established by precedent. Here, not only was the
rule for which Pierre contends not clearly established—it has in fact been disavowed by the



                                                  3
Supreme Court. This Court is bound by the Supreme Court’s interpretation of the Constitution
and has no power to devise constitutional rules that the Supreme Court has held do not exist.

        Finally, Pierre’s constitutional claims against municipal entities City of Rochester and
Monroe County are waived because Pierre failed to present substantive arguments regarding
those claims in his opening brief. See JP Morgan Chase Bank v. Altos Hornos de Mex., S.A. de
C.V., 412 F.3d 418, 428 (2d Cir. 2005) (“We begin by observing that arguments not made in an
appellant’s opening brief are waived even if the appellant pursued those arguments in the district
court or raised them in a reply brief.”). In any event, Pierre has not plausibly alleged the
existence of “a government’s policy or custom, whether made by its lawmakers or by those
whose edicts or acts may fairly be said to represent official policy.” Monell v. New York City
Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). He attempts to rest his municipal claims on
entirely his own experiences, which is insufficient to sustain a Monell claim, even at the pleading
stage. See Sorlucco v. New York City Police Dep’t, 971 F.2d 864, 870 (2d Cir. 1992) (“A
municipal agency may not be held liable . . . simply for the isolated unconstitutional acts of its
employees.”).

      We have considered Pierre’s remaining arguments and find them to be without merit.
Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                4